DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 02/15/2022 have been entered.  Claims 1-7 and 18 remain pending.
The Prior Art is:
Van Oort et al., WO 2016/040310, hereinafter referred to as Oort
Lu et al., U.S. Patent Publication 2020/0032648, hereinafter Lu
Wu et al., U.S. Patent Publication 2010/0185394, hereinafter Wu
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive. 
Regarding Claims 1 and 18, Applicant argues that the Oort fails to disclose all of the features of the specific claims, focusing on the pressure sensors being within the housing, a flow detection device, and wherein the apparatus and processor is configured to establish communication between each other via the producing tubing.  Examiner finds such an argument to be unpersuasive.  Regarding the sensor and flow detection structures, as Applicant acknowledges, such features are being taught by additional references as detailed below, and as such, it is not required to teach every limitation of the claim as it is not being relied upon in an anticipation rejection.  Regarding the communicating processor and apparatus, Examiner finds such an argument to be unpersuasive as well.  Oort expressly discloses that the system may utilize a wide variety of computing and processing systems which are directly coupled to the wellbore completion string as part to compute, classify, process, transmit, etc. data through the completion string (Paragraph 0029).  Examiner notes that in the absence of a more explicit recitation of the manner in which the elements are “cooperatively configured to establish communication…via the production tubing” such a limitation is being interpreted broadly such that the wide variety of communication and data collection functions recited by Oort appear to meet such a limitation as transferring data across a portion of the wellbore defined by the production string.  
Additionally, Applicant argues that the combinations of Oort and Lu do not disclose the suggested features of the first and second sensors being within the housing so as to perform their function as recited in Oort.  Examiner notes that Lu is being introduced to teach that it would have been obvious for pressure sensors to be positioned at least partially within the housing of a downhole deployed tool when combined with the teachings of Oort.  As such, Lu is not required to teach the additional structures and operations related to the processor and communication features, as such limitations are taught by Oort.  Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  If a specific limitation regarding a structure for communication features between the interior of the housing and a processor is intended, such a recitation would be required.
Additionally, Applicant argues that Wu does not disclose the additional features of the pressure sensors, housing, and flow detection device as being cooperatively configured with the processor as discussed above.  As previously detailed, Wu is not required to teach the additional structures and operations related to the processor and communication features, as such limitations are taught by Oort.  Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additional arguments regarding claims allowability based on their dependency on Claim 1 are seen as moot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Oort (WO 2016/040310) in view of Lu (2020/0032648) and Wu (2010/0185394).
Regarding Claim 1, Oort discloses a kick detection system comprising:
An apparatus (including string 118 and attached components) configured to be retrievably attached to a production tubing (120) positioned in a well, the apparatus comprising:
A housing (components of the string 118) configured to, while the apparatus is attached to the production tubing position in the well, allow downhole fluid to flow through the housing (as seen in Figure 1, fluid 126 is circulated through the string and out at the terminal downhole end; Paragraphs 0022-0024);
A first pressure sensor (multiple sensors 162 are present which may be pressure sensors; Paragraph 0031) as part of the string;
A second pressure sensor (any of the additional sensors 162 spaced from one another) positioned as part of the sting, the first and second pressure sensors configured to sense respective local pressure of the downhole fluid flowing through the housing and to transmit a respective signal representing the sensed local pressure (using wired or wireless communication, data may be transferred from the sensors along the string; Paragraph 0031); and
A computer comprising:
A memory and a processor interoperably coupled to the memory (a wide variety of computing structures are disclosed as usable which necessarily include a memory and processor including personal computers, servers, RAM, CPUs, or other hardware/software controllers; Paragraph 0029), the processor configured to be coupled to the production tubing of the well, the processor configured to:
Determine one or more downhole well properties of the downhole fluid based on respective signals received from the first and second pressure sensors (the general computer system is used to collect data from the drilling system for the collection and processing of a wide variety of data including from string sensors, Paragraphs 0029-0031);
Determine whether a kick is occurring in he well based on the determined one or more downhole well properties of the downhole fluid (the primary function disclosed in Oort is to collect data describing the wellbore environment and convey that data to determine if an emergency influx is present in the production string so as to alert the crew of an impending kick; Paragraphs 0013, 0014, 0028, 0037), wherein the apparatus and the processor are cooperatively configured to establish communication between each other via the production tubing of the well (in so far as the sensors and surface processing systems may be coupled via wired or wireless communication systems which run through the production tubing as seen in Figure 1; it is noted that if a specific structures or related operation for the communication is intended, such a recitation would be required).
While Oort discloses the above structures related to the kick detection system, it does not expressly disclose that the pressure sensors are located within the housing (merely along the string), nor does it expressly disclose the use of a flow detection unit for determine fluid flow direction.
Additionally, Lu discloses a downhole gas detection tool string which includes a number of pressure sensors (652/664/668) positioned inside a tool housing (as seen in Figure 6; Paragraph 0042, 0043), and a number of second pressure sensors (lower sensors 658/664/666), wherein the first and second sensors sense respective local downhole fluid pressures through/around the housing (Paragraphs 0040-0044).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the system of Oort to include the sensors being positioned within the housing for monitoring fluid communication as taught by Lu.  Doing so merely constitutes a different configuration for the sensors to achieve the same purpose of measuring pressure fluctuations in a drilling system (Paragraph 0001).  
Additionally, Wu discloses a wellbore fluid flow detection system which includes a flow detection define within a tubular housing to measure fluid flow therethrough (tool 2 includes a spinner assembly configured to measuring fluid flow in a wellbore which is used for measuring velocity and direction of flow through the sensor; Paragraphs 0061-0063), wherein the tool is configured to transmit collected data to a controller through a cable connection (Paragraphs 0061-0062), wherein the collected data is evaluated to determine a well property of the downhole fluid (in so far as the analysis can determine at least fluid flow velocity and direction; Paragraphs 0061-0063).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the system of Oort to include the use of a fluid direction and velocity detector as taught by Wu.  Doing so would provide the additional utility of being able to accurately determine local fluid velocity as part of a drilling operation (acknowledged as a useful application when monitoring wellbore conditions in Wu; Paragraphs 0061-0063, 0143).
Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oort (WO 2016/040310) in view of Lu (2020/0032648) and Wu (2010/0185394) as applied to Claim 1, and in further view of Dirksen et al., U.S. Patent Publication 2013/0008647).
Regarding Claim 2, Oort in view of Lu and Wu discloses the limitations presented in Claim 1 as previously discussed.  Additionally, Oort discloses the determination of fluid density as part of improving the accuracy of pressure determination (using density functions as part of the equations presented in Paragraphs 0040-0041), and to transmit an alarm signal in response to determining that a kick is occurring in the well (as part of determining emergency level procedures to be implemented when an undesired influx/kick is detection; Paragraphs 0013, 0014, 0028, 0035, 0060).  Additionally, Lu teaches that the tool string may utilize density determining sensors for fluid moving though the housing (the sensors may be used to determine a variety of different properties including density; Paragraph 0041).  While Oort and Lu teach the above density detection, neither reference specifies that the detection is based on a distance between first and second pressure sensors and the received respective signals.
Additionally, Dirksen teaches the use of a downhole tool string which uses a number of pressure sensors (157) spaced apart from one another, such that the density of flowing fluid may be determined based on signals received and based on the relative distance between the two sensors (Paragraph 0068).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the density determination methods taught by Oort and Lu to include using the measurements from spaced apart pressure sensors as taught by Dirksen.  Doing so would allow a user to properly maintain local density (and by extension) pore pressure within safe margins (Paragraph 0003).  Additionally, as Oort already teaches density determination, such a modification would merely constitute a substituition of one known density determination to yield a predictable result (MPEP 2143, Subsection I, B).
Regarding Claim 18, Oort discloses a kick detection system, comprising:
An apparatus (including string 118 and attached components) configured to be retrievably attached to a production tubing (120) positioned in a well, the apparatus comprising:
A housing (components of the string 118) comprising a first end and a second end (uphole  and downhole ends of the string), the housing having a longitudinal axis defined through the first and second ends (as seen in Figure 1), the housing configured to, while the apparatus is attached to the production tubing position in the well, allow downhole fluid to flow through the housing (as seen in Figure 1, fluid 126 is circulated through the string and out at the terminal downhole end; Paragraphs 0022-0024);
A first pressure sensor (multiple sensors 162 are present which may be pressure sensors; Paragraph 0031) positioned at a first distance from the first end, the pressure sensor configured to measure a first local pressure of the downhole fluid and to transmit a first signal representing the first local pressure (via wired or wireless communication; Paragraph 0031);
A second pressure sensor (any of the additional sensors 162 spaced from one another) positioned at a second distance different from the first distance (as seen in Figure 1) from the first end as part of the sting, the second sensor configured to measure a second local pressure (Paragraph 0031) and to transmit a first signal representing the first local pressure (via wired or wireless communication; Paragraph 0031);
A computer comprising:
A memory and a processor interoperably coupled to the memory (a wide variety of computing structures are disclosed as usable which necessarily include a memory and processor including personal computers, servers, RAM, CPUs, or other hardware/software controllers; Paragraph 0029), the processor configured to be coupled to the production tubing of the well, the processor configured to:
Determine a density of the downhole fluid flowing based on the first and second pressure signals (as part of the conservation equations used to predict phase and gas kick detection, density is determined; Paragraphs 0039-0041);
Determine whether a kick is occurring in he well based on determined downhole well properties of the downhole fluid (the primary function disclosed in Oort is to collect data describing the wellbore environment and convey that data to determine if an emergency influx is present in the production string so as to alert the crew of an impending kick; Paragraphs 0013, 0014, 0028, 0037);
Transmit an alarm signal in response to determining that a kick is occurring in the well (as part of determining emergency level procedures to be implemented when an undesired influx/kick is detection; Paragraphs 0013, 0014, 0028, 0035, 0060) wherein the apparatus and the processor are cooperatively configured to establish communication between each other via the production tubing of the well (in so far as the sensors and surface processing systems may be coupled via wired or wireless communication systems which run through the production tubing as seen in Figure 1; it is noted that if a specific structures or related operation for the communication is intended, such a recitation would be required).
While Oort discloses the above structures related to the kick detection system and determining density, it does not expressly disclose that the pressure sensors are located within the housing (merely along the string), nor does it expressly disclose the use of a flow detection unit for determine fluid flow direction, nor the density determination is based on sensor distance.  
Additionally, Lu discloses a downhole gas detection tool string which includes a number of pressure sensors (652/664/668) positioned inside a tool housing (as seen in Figure 6; Paragraph 0042, 0043), and a number of second pressure sensors (lower sensors 658/664/666), wherein the first and second sensors sense respective local downhole fluid pressures through/around the housing (Paragraphs 0040-0044).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the system of Oort to include the sensors being positioned within the housing for monitoring fluid communication as taught by Lu.  Doing so merely constitutes a different configuration for the sensors to achieve the same purpose of measuring pressure fluctuations in a drilling system (Paragraph 0001).  
Additionally, Wu discloses a wellbore fluid flow detection system which includes a flow detection define within a tubular housing to measure fluid flow therethrough (tool 2 includes a spinner assembly configured to measuring fluid flow in a wellbore which is used for measuring velocity and direction of flow through the sensor; Paragraphs 0061-0063), wherein the tool is configured to transmit collected data to a controller through a cable connection (Paragraphs 0061-0062), wherein the collected data is evaluated to determine a change in direction of downhole fluid flow (in so far as the analysis can determine at least fluid flow velocity and direction; Paragraphs 0061-0063).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the system of Oort to include the use of a fluid direction and velocity detector as taught by Wu.  Doing so would provide the additional utility of being able to accurately determine local fluid velocity as part of a drilling operation (acknowledged as a useful application when monitoring wellbore conditions in Wu; Paragraphs 0061-0063, 0143).
Additionally, Dirksen teaches the use of a downhole tool string which uses a number of pressure sensors (157) spaced apart from one another, such that the density of flowing fluid may be determined based on signals received and based on the relative distance between the two sensors (Paragraph 0068).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the density determination methods taught by Oort and Lu to include using the measurements from spaced apart pressure sensors as taught by Dirksen.  Doing so would allow a user to properly maintain local density (and by extension) pore pressure within safe margins (Paragraph 0003).  Additionally, as Oort already teaches density determination, such a modification would merely constitute a substituition of one known density determination to yield a predictable result (MPEP 2143, Subsection I, B).
In view of such a modification, wherein the determined density is directly related to the pressure and gas influx determination, such a condition would necessarily be capable of comparing a given density value versus a maximum density value as an indication of a kick.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oort (WO 2016/040310) in view of Lu (2020/0032648) and Wu (2010/0185394) and Dirksen (2013/0008647) as applied to Claim 2, and in further view of Zhou, U.S. Patent Publication 2018/0340381, hereinafter referred to as Zhou.
Regarding Claim 3, Oort in view of Lu/Wu/Dirksen teaches the limitations presented in Claim 2.  While Oort discloses the general structures of the tubing string/housing, it does not specify the use of a centralizer surrounding an outer diameter of the housing configured to contact the production tubing. 
Additionally, Zhou teaches the use of a tubular string centralizer (114) which runs around an outer diameter of the string to contact a surrounding tubular string (the drill string may be centered against surrounding a casing; Paragraph 0023).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Oort to include a centralizer as taught by Zhou as doing so would improve a conventional drilling operation (Paragraphs 0001, 0023).  Additionally, it is noted that the use of drilling casing centralizers is a common addition constituting the use of known techniques to improve similar devices in the same way (MPEP 2143, Subsection I, C).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Oort (WO 2016/040310) in view of Lu (2020/0032648) and Wu (2010/0185394), Dirksen (2013/0008647), and Zhou (2018/0340381) as applied to Claim 3, and in further view of Mikalsen et al., U.S. Patent Publication 2012/0111557), hereinafter referred to as Mikalsen. 
Regarding Claim 4, Oort in view of Lu/Wu/Dirksen/Zhou teaches the limitations presented in Claim 3 as previously discussed.  While Oort discloses the limitations related to the housing and pressure detection wherein the housing/string are necessarily able to be installed and removed from the production tubing (owing to the nature of deploying and retrieving the drill string after use), it does not expressly disclose the use of a fishing neck configured to attach to a slick line.  
Additionally, Mikalsen teaches the use of a drill string which may utilize a sub section having a fucking neck for engagement with a slickline (a wiper plug sub may include a fishing neck 6 which is configured to engage a slickline retrieval tool; Paragraph 0017).
Therefore, it would have been obvious to modify the assembly of Oort to include a fish neck equipped wiper plug tool segment as taught by Mikalsen.  Doing so would provide the drilling string with the added beneficial functionality of removal of drilling mud during removal from the wellbore (Paragraphs 0001, 0003).
Regarding Claim 5, in view of the modifications made in relation to Claim 1, Wu further discloses that the flow detection device comprises a rotatable vane flowmeter (Paragraphs 0060-0063), wherein the data from the flow meter is transferred to a controller (electronic arrangement, EA, at surface), such that the controller of Oort would act to take the collected data from the flow meter to determine the downhole fluid flowing through the housing based on rotation of the vane flowmeter (Paragraphs 0061-0063).
Regarding Claim 6, Oort further discloses that the sensors presented (162) may be pressure and/or temperature (or other) types of sensors for measuring wellbore flow properties, wherein the sensors measure local temperatures and transmit a respective signal representative of the sensed local temperature (using wired or wireless communication devices; Paragraph 0031), wherein the determined change in local temperature can be used to determine if a kick is present in the wellbore based on the temperature being equal or greater than a threshold temperature change within a predetermined time (based on measured temperature over some duration, peaks in measured value may be used to indicate a kick; Paragraphs 0013, 0046).  Examiner notes that in view of the modification to Claim 1 which included the sensors being within the housing instead of along the housing, such a modification would likewise apply to combination sensors in view of Lu.
Regarding Claim 7, Oort further discloses that the apparatus comprises a seal on an outer circumference surface of the housing (in the form of BOP 108 having seals thereof), seal configured to form a seal with the production tubing (at the ground surface of the well, as seen in Figure 1; Paragraph 0021).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676